            Case 2:21-cv-01071-APG-BNW Document 8
                                                7 Filed 08/23/21
                                                        08/20/21 Page 1 of 2
                                                                           3




 1   SHANNON G. SPLAINE, ESQ.
     Nevada Bar No. 8241
 2   LINCOLN, GUSTAFSON & CERCOS, LLP
 3   3960 Howard Hughes Parkway, Suite 200
     Las Vegas, NV 89169
 4   Telephone:     (702) 257-1997
     Facsimile:     (702) 257-2203
 5   Email: ssplaine@lgclawoffice.com
 6
     Attorneys for Defendant, National Enterprise Systems, Inc.
 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
13   JOEL WOOLFENDEN,
                                                             Case No. 2:21-cv-01071-APG-BNW
14
             Plaintiff,
15
     v.
16                                                      SECOND STIPULATION TO EXTEND
17   NATIONAL ENTERPRISE SYSTEMS, INC.                  TIME TO RESPOND TO COMPLAINT
     and STUDENT LOAN XPRESS, INC.,
18
             Defendants.
19
20
            Plaintiff, Joel Woolfenden (“Plaintiff) and Defendant, National Enterprise Systems, Inc.
21
     (“Defendant”), through undersigned counsel, hereby stipulate and agree that Defendant National
22
23   Enterprise Systems, Inc. shall have an additional 14-day extension of time, until September 3,

24   2021, to respond to the Complaint. This Second Requested Extension is due to continued and on-
25
     going informal discovery and settlement discussions between Plaintiff and Defendant. The
26
     additional time to respond to the Complaint will continue to facilitate these discussions and
27
     negotiations.
28


                                               Page 1 of 3
           Case 2:21-cv-01071-APG-BNW Document 8
                                               7 Filed 08/23/21
                                                       08/20/21 Page 2 of 2
                                                                          3




 1         This stipulation is filed in good faith and not intended to cause any delay.
 2   Dated: August 20, 2021
 3
 4   AGREED TO BY:

 5
 6     /s/ Michael Kind                                 /s/ Shannon G. Splaine
 7   ______________________________________           _____________________________________
     Michael Kind, Esq.                               Shannon G. Splaine, Esq.
 8   Nevada Bar No. 13903                             Nevada Bar No. 8241
     Kind Law                                         Lincoln, Gustafson & Cercos, LLP
 9   8860 S. Maryland Parkway, Suite 106              3960 Howard Hughes Parkway, Suite 200
10   Las Vegas, NV 89123                              Las Vegas, NV 89169
     Attorney for Plaintiff,                          Attorney for Defendant,
11   Joel Woolfenden                                  National Enterprise Systems, Inc.
12
13
14                                                                Order
     IT IS SO ORDERED:
15                                                     IT IS SO ORDERED
16                                                     DATED: 3:35 pm, August 23, 2021
     _________________________________
17   JUDGE ANDREW P. GORDON
     UNITED STATES DISTRICT COURT
18
                                                       BRENDA WEKSLER
19                                                     UNITED STATES MAGISTRATE JUDGE
     Dated:______________________________
20
21
22
23
24
25
26
27
28


                                               Page 2 of 3
